DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021, has been entered. 
Election/Restrictions
Claims 15, 17-19, and 26-38 are allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on July 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 14, 2020 is withdrawn.  Claims 1, 5, and 7, directed to previously non-elected Group I, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 5, 7, 15, 17-19, and 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 15 (claim 1 being substantively similar), Hall et al. (US 5,144,113 A) discloses a composite rotor blade (col. 2, lines 17-20, regarding a suitable propeller blade 10 being made from composite materials; fig. 1), comprising: a rotor blade (10); and a zone of conductive material (deicer pad 14) disposed on the rotor blade (fig. 1).
Furthermore, Keite-Telgenbuescher et al. (US 2010/0213189 A1) teaches a conductive material comprising an electrically conductive polymer (para. [0063]) and a sulfonic acid (para. [0086]).
Additionally, Nishimura (US 4,990,755 A) teaches a sheet of carbon allotrope material (sheet 1; col. 2, lines 35-41; fig. 1) disposed on a conductive material (electrically conductive metal foil 2b), wherein the conductive material is disposed between an object to be heated (col. 5, lines 20-23).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the sheet of carbon allotrope material disposed on a component .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADY W FRAZIER/Examiner, Art Unit 3647